              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       STATESVILLE DIVISION
                  CIVIL CASE NO. 5:18-cv-00165-MR


TREVOR MOHAMMED,                )
                                )
              Plaintiff,        )
                                )
vs.                             )
                                )
KENNETH BEAVER, et al.,         )                     ORDER
                                )
              Defendants.       )
_______________________________ )

      THIS MATTER is before the Court on Plaintiff’s Motion to Reconsider

[Doc. 78].

      The incarcerated Plaintiff, proceeding pro se, filed this action pursuant

to 42 U.S.C. § 1983 addressing various incidents that allegedly occurred at

the Alexander Correctional Institution. The Amended Complaint passed

initial review on claims of deliberate indifference to serious medical needs,

unconstitutional conditions of confinement, and retaliation.     The Plaintiff

moved for partial summary judgment and Defendants moved for summary

judgment. [Docs. 62, 67]. The Court informed the Plaintiff of his right to

respond pursuant to Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975), and

he responded to Defendants’ Motion for Summary Judgment. [Doc. 73].

After conducting a lengthy analysis, the Court granted the Defendants’


        Case 5:18-cv-00165-MR Document 79 Filed 09/07/21 Page 1 of 4
Motion for Summary Judgment and denied Plaintiff’s Motion for Partial

Summary Judgment on March 25, 2021. [Doc. 76].

      On April 9, 2021,1 Plaintiff filed the instant Motion asking the Court to

reconsider the Order granting summary judgment, and to consider two

“Motions” that, he claims, the Court failed to consider. [Doc. 26].

      The Plaintiff’s Motion asking the Court to reconsider its Order on

summary judgment is construed as seeking relief pursuant to Rule 59(e) of

the Federal Rules of Civil Procedure. A Rule 59(e) must be filed within 28

days of a judgment and may only be granted in three situations: “(1) to

accommodate an intervening change in controlling law; (2) to account for

new evidence not available at trial; or (3) to correct a clear error of law or

prevent manifest injustice.”       Mayfield v. Nat’l Ass’n for Stock Car Auto

Racing, Inc., 674 F.3d 369, 378 (4th Cir. 2012) (internal quotation marks

omitted). “Rule 59(e) motions may not be used to make arguments that

could have been made before the judgment was entered.” Hill v. Braxton,

277 F.3d 701, 708 (4th Cir. 2002).

      The Plaintiff timely filed his motion pursuant to Rule 59(e), but he has

failed to make any argument that he could not have raised previously and he


1See Houston v. Lack, 487 U.S. 266, 276 (1988) (establishing the prisoner mailbox rule);
Lewis v. Richmond City Police Dep’t, 947 F.2d 733 (4th Cir. 1991) (applying prisoner
mailbox rule to § 1983 case).
                                           2

         Case 5:18-cv-00165-MR Document 79 Filed 09/07/21 Page 2 of 4
has not identified any grounds warranting relief. The Plaintiff reiterates his §

1983 arguments, notes his disagreement with the Court’s characterization of

the forecast of evidence, and argues that the Defendants’ evidence should

be rejected. In short, he disagrees with the Court’s conclusion that he failed

to demonstrate the existence of a genuine dispute of material fact at trial. No

Rule 59(e) relief is warranted on this basis.

      The two “Motions” to which the Plaintiff refers appear to be the Motion

for Clarification [Doc. 11], and the “Plaintiff’s Response in Opposition to the

Defendants’ Filing of Amended Declarations” [Doc. 75]. First, the Plaintiff’s

suggestion that the Court failed to rule on the Motion for Clarification is

incorrect. The Court construed the Motion for Clarification as a Motion to

Amend and granted the Plaintiff an opportunity to file an Amended

Complaint, which he did.       [Docs. 13, 15].    The Plaintiff’s Motion was

considered and an appropriate ruling was entered; he has failed to

demonstrate that any error occurred.

      Second, the Plaintiff’s suggestion that the Court should have ruled on

his Response in Opposition is misguided in that it was not a Motion that

required a ruling. See generally Fed. R. Civ. P. 7(b)(1) (“A request for a court

order must be made by motion.”).           The Court considered Plaintiff’s

arguments but found his objections to be meritless and thus considered


                                       3

        Case 5:18-cv-00165-MR Document 79 Filed 09/07/21 Page 3 of 4
Defendants’ Amended Declarations in its summary judgment analysis. That

the Plaintiff disagrees with the Court’s consideration of the Amended

Declarations fails to demonstrate that any error occurred.

      In sum, the Plaintiff has not identified an intervening change of law,

new evidence that was not previously available, or a clear error of law to

prevent a manifest injustice, and therefore, the Plaintiff’s Motion for Rule

59(e) relief is denied.

      IT IS, THEREFORE, ORDERED that Plaintiff’s Motion to Reconsider

[Doc. 78] is DENIED.

      IT IS SO ORDERED.

                                  Signed: September 6, 2021




                                     4

        Case 5:18-cv-00165-MR Document 79 Filed 09/07/21 Page 4 of 4
